BROWN, C.
I concur in the result at which my brother Commissioner has arrived in the foregoing opinion. I do not, however, understand it to hold that in cases in which the judgment creditor has become the purchaser of lands alleged to have been fraudulently conveyed by his debtor, and seeks in a court of equity a decree on that ground in aid of his legal title under the statute relating to fraudulent conveyances, the court may not impose such conditions as are fair and equitable in the particular case and fully accomplish the object of the Legislature.
PER CURIAM. — The foregoing opinion of Railey, C., is adopted as the opinion of the Court in Banc. *255All concur except Bond and Faris, JJ., who dissent; Bond, J., is of opinion the judgment of the lower court should be affirmed.